Citation Nr: 1341841	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right hip disability, prior to June 16, 2009, and an initial rating in excess of 30 percent for the disability from October 1, 2011.  

2.  Entitlement to an initial rating in excess of 10 percent for a left hip disability March 29, 2011, and an initial rating in excess of 30 percent for the disability from May 1, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1993.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  When the case was before the Board in December 2011, it was remanded for further development.   

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

In December 2011, the Board remanded this case for further development, to include obtaining outstanding VA treatment records dated since February 2009.    The outstanding records have not been associated with the record.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directives. 

In addition, the report of a January 2012 VA examination to determine the current degree of severity of the bilateral hip disability does not provide an adequate assessment of the functional impairment present during flare ups.  Therefore, the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral hip disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding VA medical records pertinent to the Veteran's claim, to include VA treatment records dated after February 5, 2009.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his bilateral hip disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the functional impairment present during flare ups.  

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                        (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

